 



PREFERRED STOCK OPTION AGREEMENT

 

THIS PREFERRED STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into as of May 29, 2018 by and between Stephen B. Keen and Brandy M. Keen
(together the “Selling Stockholders”) and Surna Inc., a Nevada corporation (the
“Company”). The Selling Stockholders and the Company may be referred to herein
individually as a “Party” or collectively as the “Parties.”

 

WHEREAS, the Selling Stockholders own in the aggregate of 35,189,669 shares (the
“Shares”) of preferred stock of the Company, $0.00001 par value (the “Preferred
Stock”), as evidenced by certain stock certificates (the “Certificates”);

 

WHEREAS, the Selling Stockholders are willing to sell to the Company the Shares,
pursuant to this option Agreement on the basis of an exchange of common stock of
the Company, $0.00001 par value (“Common Stock”) for the outstanding Shares; and

 

WHEREAS, this Agreement and the transactions contemplated hereunder are subject
to the approval of the Company’s Board of Directors (the “Board”); and

 

WHEREAS, this Agreement and the issuance of the Common Stock to the Selling
Stockholders upon exercise of this option by the Company and the exchange of the
Shares are intended to be transactions exempt from Section 16(b) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”) due to the
Board’s approval of this Agreement and the transactions contemplated hereunder;
and

 

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
the Selling Stockholders desire to grant to the Company this option and upon
exercise of the option to sell to the Company by way of an exchange of Common
Stock for the Shares, and the Company desires to obtain this option and have the
right to acquire the Shares from the Selling Stockholders.

 

NOW, THEREFORE, IN CONSIDERATION of the recitals set forth above and the mutual
covenants contained in this Agreement, and for other good and valuable
consideration in the amount of $5,000, the receipt and adequacy of which are
hereby acknowledged, the Company and the Selling Stockholders agree as follows:

 

1.       Grant of Option. The Selling Shareholders jointly and severally hereby
grant to the Company the option to acquire any or all of the Shares at any time
and from time to time, during the exercise period of this option Agreement.

 

2.       Exercise Period. The option granted to the Company to acquire the
Shares may be exercised at any time and from time to time, for any or all of the
Shares, from the date hereof through the close of business at 5:00 pm, Colorado
Time, on April 30, 2020. After the foregoing date, this option may not be
exercised, absent a written amendment or modification of this Agreement agreed
by the Selling Shareholders and the Company.

 

3.       Exercise Price of the Option. The Company has the right to acquire the
Shares in round lots of 1,000 Shares for an exercise price per round lot of one
(1) share of Common Stock. The option must be exercised for round lots of 1,000
of the Shares, and after exercise of all the round lots of the Shares available
to be acquired, if there remains an amount of Shares held by the Selling
Shareholders that is less than 1,000, then the Company may acquire the remaining
number of Shares for one (1) share of Common Stock. The Company shall only issue
a full share of Common Stock, and if a fractional share of Common Stock is due
to be issued, the Company will round up to the next whole share of Common Stock.

 

 

 

 

4.       Exercise of the Option.

 

(a) The option may be exercised by delivering to the Selling Shareholders a
notice of exercise in the form attached hereto as Exhibit A, duly completed and
executed by the Company. Within five (5) business days of the date of the
exercise notice, the Selling Shareholders, time being of the essence, will
deliver the number of Shares being acquired under the exercise notice, against
the issuance by the Company of the number of shares of Common Stock due and
owing for the acquired Shares. The issuance of the Common Stock may be by
delivery of the Common Stock by certificate, DRS notice from the transfer agent
for the Company or other forms of electronic delivery of the Common Stock, at
the discretion of the Company. The Selling Stockholders understand that the
shares of Common Stock issued upon the exercise of the option shall be
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, the Selling Stockholders must hold the shares
of Common Stock indefinitely unless they are registered with the Securities and
Exchange Commission (“SEC”) and qualified by state authorities, or an exemption
from such registration and qualification requirements is available. The Selling
Stockholders acknowledge that the Company has no obligation to register or
qualify the shares of Common Stock for resale. The Company and Selling
Stockholders, subject to the advice of counsel and taking into consideration all
relevant facts, will seek to apply the tacking provisions of Rule 144
promulgated by the SEC so that the holding period of the Common Stock issued on
exercise of the option will include the holding period of the Shares.

 

(b)       Upon exercise of the option and delivery of the Common Stock in
exchange for the Shares, the Selling Shareholders will be responsible for all
federal, state and local income or other taxes. If the transaction requires the
withholding of any tax payment, then prior to the delivery of the Common Stock,
the Selling Shareholders will pay to the Company the amount due to be paid in
respect of any tax payment, or arrange for the Company to withhold from any
other payment due to the Selling Shareholders, severally or jointly, the amount
due for the sale of the Shares to the Company or the receipt of the Common Stock
on exercise of the option under this Agreement, so as to sufficiently satisfy
any applicable tax obligation incident to the exercise of this option.

 

5.       No Transfer or Assignment. The Selling Shareholders agree not to
transfer, encumber, pledge or hypothecate or otherwise grant any option or other
right to any person or entity in the Shares during the exercise period of the
option and any agreed upon extension. Additionally, the Selling Shareholders
shall not assign this Agreement to any other person or entity, without the
express written consent of the Company, which may be conditioned on any
requirement of the Company as determined in its discretion, which consent may be
withheld in the Company’s discretion for any reason. The Company is hereby
granted the authority to not transfer or otherwise to stop the transfer of the
Shares during the term of this Agreement to any person or entity other than the
Company if the Selling Shareholders attempt to affect a transfer, encumbrance,
pledge or hypothecation of the Shares to any person or entity other than the
Company. Any attempt to affect a transfer, encumbrance, pledge or hypothecation
of the Shares by the Selling Shareholders in violation of this Agreement shall
be null and void ab initio, shall not be recorded on the books of the Company or
its transfer agent and shall not be recognized by the Company. Each party hereto
acknowledges and agrees that any breach of this provision of the Agreement would
result in substantial harm to the other parties hereto for which monetary
damages alone could not adequately compensate. Therefore, the parties hereto
unconditionally and irrevocably agree that the Company shall be entitled to seek
protective orders, injunctive relief and other remedies available at law or in
equity (including, without limitation, seeking specific performance or the
rescission of purchases, sales and other transfers of Shares not made in strict
compliance with this Agreement), in addition to any other rights that the
Company may exercise at law or under this Agreement.

 

2

 

 

6.       Compliance with Laws and Regulations.

 

(a)        The Company will not be obligated to issue or deliver shares of
Common Stock pursuant to this Agreement unless the issuance and delivery of the
shares of Common Stock in exchange for the Shares complies with applicable law,
including, without limitation, the Securities Act of 1933, as amended, the
Securities Act of 1934, as amended, and the requirements of any stock exchange
or market upon which the Common Stock may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

(b)       In connection with the exercise of this option, Selling Shareholders
will execute and deliver to the Company such representations in writing as may
be requested by the Company so that it may comply with the applicable
requirements of the United States federal and state securities laws.

 

(c)       If in compliance with the United States federal and state securities
laws a restrictive legend is required to be placed against the Common Stock
issued in exchange for the Shares, then the Selling Shareholders hereby consent
to the imposition of any restrictions necessary for the Company to comply with
the applicable securities laws, including the placement of an appropriate
restrictive legend and stop transfer orders against the shares of Common Stock
to be delivered to them.

 

7.       Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
or by overnight courier or sent by fax or email, both with evidence of a
completed transmission and receipt, or four (4) business days after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, addressed to the Company at its principal executive offices, Attention:
Chief Executive Officer, or to Selling Shareholders at the residence/office
address reflected in the records maintained by the Company on a current basis.

 

8.       Adjustment to the Number of Shares. If the Company implements any
reverse stock split of its Common Stock or the Preferred Stock or issues any
shares of Common Stock or Preferred Stock to all the holders of the class of
stock by means of a dividend or forward split, then the number of shares of
Common Stock to be issued or the number of Shares to be acquired shall be
appropriately and equitably adjusted to reflect the change in the capitalization
of the Company. If any shares of Common Stock or other securities are issued by
way of dividend or forward split in respect of the Preferred Stock, then this
option Agreement shall equally apply to those securities, so that the Company
has the right to acquire the other securities.

 

9.       Representations and Warranties of the Selling Stockholders. The Selling
Stockholders jointly and severally represent and warrant to the Company as of
the date hereof and as of the Closing as follows:

 

(a)       Authorization; Enforcement. The Selling Stockholders, individually and
together, have the full right, power and authority to enter into this Agreement
and to sell, transfer and deliver the Shares to be sold by the Selling
Stockholders hereunder. This Agreement when executed and delivered by the
Selling Stockholders, will constitute a valid and legally binding obligation of
the Selling Stockholders, enforceable against the Selling Stockholders in
accordance with its terms, except (A) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and other laws of
general application affecting enforcement of creditors’ rights generally; and
(B) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies. The execution and delivery of
this Agreement and the sale and delivery of the Shares to be sold by the Selling
Stockholders and the consummation of the transactions contemplated herein do not
and will not, whether with or without the giving of notice or passage of time or
both, conflict with or constitute a breach of, default under, or result in the
creation or imposition of any tax, lien, charge or encumbrance upon the Shares
or any property or assets of the Selling Stockholders pursuant to any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, license,
lease or other agreement or instrument to which the Selling Stockholders are a
party or by which the Selling Stockholders may be bound, or to which any of the
property or assets of the Selling Stockholders is subject, nor will such action
result in any violation of any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, government instrumentality or
court, domestic or foreign, having jurisdiction over the Selling Stockholders or
any of their properties.

 

3

 

 

(b)       Filing, Consents and Approvals. The Selling Stockholders are not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other person or entity in
connection with the execution, delivery and performance by them of this
Agreement, including the sale and purchase of the Shares, other than (A) filings
with the Securities and Exchange Commission, and (B) those made or obtained
prior to the date hereof.

 

(c)       Valid Title. The Selling Stockholders have and will at the exercise of
the option under this Agreement have valid title to the Shares to be sold by the
Selling Stockholders hereunder, free and clear of any security interest,
mortgage, pledge, lien, charge, claim, equity or encumbrance of any kind.

 

(d)       Absence of Manipulation. The Selling Stockholders have not taken, and
will not take, prior to the exercise of the option under this Agreement,
directly or indirectly, any action which is designed to or which has constituted
or which might reasonably be expected to cause or result in stabilization,
shorting, hedging or manipulation of the Common Stock or the price of any
security of the Company.

 

(e)       Certificates Suitable for Transfer. The Certificates for all of the
Shares to be sold by the Selling Stockholders pursuant to this Agreement are in
suitable form for transfer by delivery and will be accompanied by duly executed
instruments of transfer or assignment in blank with signatures medallion
guaranteed.

 

(d)       Access to Data. The Selling Stockholders have not been furnished with
nor relied upon any representations or other information (whether oral or
written) relating to the business or financial condition of the Company or its
representatives or agents other as described set forth in the Company’s publicly
available documents. To the extent that they are aware of any other information,
public or private about the Company and its financial condition and prospects,
they have also taken that information into consideration in their decision to
enter this Agreement. The Selling Stockholders realize that by selling the
Shares, they may be foregoing the opportunity to benefit from any increase in
the value of the Shares.

 

(e)       Adequate Representation. The Selling Shareholders have either had this
Agreement reviewed by their professional advisors, including without limitation
their accountant, tax and legal advisers, or decided to forego obtaining their
advice. The Selling Shareholders are not relying on any accounting, tax, or
legal advice which may be or may have been suggested by any Company official or
consultant or adviser.

 

10.       Representations and Warranties of the Company. The Company represents
and warrants to the Selling Stockholders as of the date hereof and as of the
Closing as follows:

 

(a)       Authorization; Enforcement. The Company has the full right, power and
authority to enter into and deliver this Agreement, and this Agreement when
executed and delivered by the Company, assuming this Agreement is a valid and
legally binding obligation of the Selling Stockholders, constitutes a valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms except (A) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and other laws of
general application affecting enforcement of creditors; rights generally; and
(B) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies. The Company has the full legal
right and power and all authority and approval required to execute and deliver,
or authorize execution and delivery of, this Agreement, and all other
instruments executed and delivered by or on behalf of the Company in connection
with the purchase of the Shares by the Company from the Selling Stockholders
hereunder.

 

4

 

 

(b)       Compliance with Other Instruments. The execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby and thereby will not result in any violation or
be in conflict with or constitute, with or without the passage of time and
giving of notice, either a default under any provision of the governing
documents of the Company or any instrument, judgment, order, writ, decree or
contract to which the Company or any of its subsidiaries is a party or by which
it is bound, or any provision of any federal or state statute, rule or
regulation applicable to the Company or any of its subsidiaries.

 

(c)        Issuance of Shares of Common Stock. The shares of Common Stock to be
issued in exercise of the option under this Agreement have been duly authorized
and, when issued and paid for in accordance with this Agreement by receipt of
the Shares, will be duly and validly issued, fully paid and non-assessable, free
and clear of all liens and other encumbrances (subject to the restrictions of
the Federal and state securities laws), with the holders being entitled to all
rights accorded to a holder of Common Stock.

 

11.       Covenants.

 

(a)       Publicity. The Selling Shareholders will consult with the Company in
issuing any press releases or otherwise making public statements with respect to
the transactions contemplated by this Agreement and any related materials, and
the Selling Shareholders will not issue any press release or otherwise make any
public statement, other than as required by law, without the prior written
consent of the Company, except that no prior consent shall be required if such
disclosure is required by law, in which such case the disclosing Selling
Shareholder will provide the Company with prior notice of the proposed public
statement. The Selling Shareholders acknowledge that this Agreement and related
materials may be deemed to be a “material contract,” as that term is defined by
Item 601(b)(10) of Regulation S-K and the Company may therefore be required to
file this Agreement as an exhibit to reports or registration statements filed
with the Securities and Exchange Commission. The Selling Stockholders further
agree that the status of this Agreement and any related materials as material
contracts shall be determined solely by the Company, in consultation with its
counsel.

 

(b)       Trading Activities. Until the exercise of the option under this
Agreement and consummation of the purchase of the Shares, each of the Selling
Shareholders and their affiliates agrees not to maintain any open short position
or engage in any other form of hedging or similar transactions in the Common
Stock of the Company, and the Selling Shareholders each agree that it shall not,
and that it will cause its affiliates not to, engage in any short sales of or
hedging or similar transactions with respect to the common stock of the Company.

 

12.       Miscellaneous.

 

(a)       Survival of Representations and Warranties. The representations and
warranties of the Selling Stockholders and the Company contained herein shall
terminate on the second anniversary of the exercise of the option under this
Agreement and thereafter shall expire and have no further force and effect.
Notwithstanding the foregoing, the representation of the Selling Stockholders in
Section 9(c) hereof, which relates to valid title, shall survive for a period of
six years after the exercise of the option under this Agreement.

 

5

 

 

(b)       Counterparts. This Agreement may be executed in two or more
counterparts, including by facsimile, PDF, DocuSign, or other generally
recognized form of electronic transmission each of which shall be deemed an
original and all of which together shall constitute one and the same instrument
and shall become effective when counterparts have been signed by each of the
parties and delivered to the other party; it being understood that all parties
need not sign the same counterpart.

 

(c)       Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(d)       Finder’s Fee. Each party represent that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction.

 

(e)       Fees and Expenses. Each of the Selling Stockholders and the Company
shall pay their respective fees and all other associated expenses incurred by
such party in connection with the negotiation, execution, delivery and
performance of the Agreement. The Company shall pay all transfer agent fees and
stamp taxes. Any other costs of the transfer of the Shares to the Company and
any taxes, costs, imposts or duties levied or due at any time in connection with
the delivery of the Shares to the Company in exchange for Common Stock shall be
the sole, joint and several responsibility of the Selling Shareholders.

 

(f)       Amendments, Modifications and Waivers. No amendment, modification or
waiver in respect of this Agreement shall be effective against any party unless
it shall be in writing and signed by the Selling Stockholders and the Company.

 

(g)       Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among or between any of the parties with respect to the subject matter hereof
and thereof.

 

(h)       Consent to Jurisdiction; Venue. Regardless of any conflict of law or
choice of law principles that might otherwise apply, the parties agree that this
Agreement shall be governed by and construed in all respects in accordance with
the laws of the State of Colorado. The parties all expressly agree and
acknowledge that the State of Colorado has a reasonable relationship to the
parties and/or this Agreement. As to any dispute, claim or litigation arising
out of or relating in any way to this Agreement or the transaction contemplated
hereby, the parties hereto hereby agree and consent to be subject to the
exclusive jurisdiction of any state court, or federal court of the United States
of America, sitting in Denver, Colorado, and any appellate court from any
thereof. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by law, (a) any objection that it may now or hereafter have to laying
venue of any suit, action or proceeding brought in such court, (b) any claim
that any suit, action or proceeding brought in such court has been brought in an
inconvenient forum, and (c) any defense that it may now or hereafter have based
on lack of personal jurisdiction in such forum.

 

(i)       WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.

 

6

 

 

(j)       Successors. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns

 

(k)       Cooperation. Each of the Selling Stockholders and the Company agrees
to reasonably cooperate with the other parties and, at their own cost, time
being of the essence, to execute and deliver such further documents,
certificates, agreements and instruments and to take such other actions as may
be reasonably requested by such party to evidence or reflect the transactions
contemplated by this Agreement and to carry out the intent and purpose of this
Agreement.

 

(l)       Severability. If any term or other provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect so long as the
economic or legal substance of this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the terms of this Agreement remain as originally
contemplated to the fullest extent possible.

 

(m)        Specific Performance; Injunctive Relief. The parties hereto
acknowledge that the parties shall be irreparably harmed and that there shall be
no adequate remedy at law for a violation of any of the covenants or agreements
of the other parties set forth in this Agreement. Therefore, each party hereby
agrees that, in addition to any other remedies that may be available to the
Selling Stockholders or the Company, as applicable upon any such violation, such
party shall have the right to enforce such covenants and agreements by specific
performance, injunctive relief or by any other means to which they are entitled
at law or in equity.

 

(n)       Representation. This Agreement was negotiated by the parties with the
benefit of legal representation, or such representation was affirmatively
considered and not sought, and any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party shall not apply to any construction or interpretation thereof.

 

(Signature Page Follow)

 

7

 

 

IN WITNESS WHEREOF, the parties have executed this Preferred Stock Option
Agreement as of the date first written above.

 

COMPANY:         Surna Inc.   A Nevada corporation         By: /s/ Chris Bechtel
  Name: Chris Bechtel   Title: Chief Executive Officer         SELLING
STOCKHOLDERS:         By: /s/ Stephen B. Keen   Name: Stephen B. Keen        
By: /s/ Brandy M. Keen   Name: Brandy M. Keen  

 

8

 

 

Exhibit A

 

NOTICE OF EXERCISE

 

TO: Selling Stockholders

 

The undersigned, on behalf of Surna Inc. (the “Company”), hereby exercises the
option to purchase __________ shares of Preferred Stock of the Company, as
provided in the Preferred Stock Option Agreement dated as of May 29, 2018,
against delivery of _____________ shares of Common Stock of the Company.

 

The undersigned hereby represents and warrants that it is the Company’s
intention to acquire the aforesaid shares of Preferred Stock of the Company for
its own account.

 

Surna Inc.       By: _______________________       Name (print):
_______________________       Title: ____________________________       Dated:
___________________________  

 

 

 

 

